Yoobhies, J.,
dissenting. The plaintiffs, under the former judgment of this court, must be considered as the lawful owners of “ a lot of ground situated in the faubourg St. Mary, 'being- numbered 64, and having 60 feet front on the niter and 180 feet in depth, with a reservation in favor of the city to use for the purposes of Administration such part of it as may be subject to the servitudes established by law on lands fronting on the Mississippi river, within the limits of the city.” 11 A. 148.
The use of the bank of the river is, in my opinion, the only servitude established by law- on the property in question. In the exercise of it, it is clear that the plaintiffs cannot be placed on a more unfavorable footing than that of any other front proprietor. This right, however, does not appear to be the subject matter in contestation. Neither do I understand our former decision to be at variance with any of the principles laid down in the decision of the Orleans’Cotton Press case, 18 L. R. 122.
The question as to the plaintiffs’ right to a fair price for that portion of their property which has been appropriated to public use, must be considered as af*504flrmativcly settled by the decision of this court, in which the case was remanded merely for the purpose of ascertaining such price by submitting the matter to a jury of freeholders in accordance with Article 2608 of the Civil Code.
The record contains bills of exceptions which present several questions to the consideration of the court. The Judge a quo erred, in my opinion, in refusing to charge the jury as requested by the appellant’s counsel, that in assessing the amount to be paid to the plaintiffs they were to be guided by the testimony of the witnesses. On the contrary, he charged that they were not bound to consider it, if not disposed to do so, “ but might disregard it altogether, and decide on their own notionuna/ided by it." I do not think the law authorizes the conclusion, that greater powers are conferred on juries convoked under the Article of the Civil Code to which I have already alluded than on ordinary juries. It must be evident that if such powers were intended to be conferred, as those assumed by the Judge a quo, a trial would then amount to a mere idle and vain ceremony; indeed, it would only be necessary to obtain the report of twelve freeholders in such cases, founded on their own notions, without putting the parties to the trouble and expense of a trial. But I feel fully persuaded that a verdict rendered by such a jury must, as in all other cases, be founded on legal proof. It is true in arriving at a conclusion they may consider facts coming within their own knowledge, but such facts must be disclosed on the witnesses’ stand. Eor in the exercise of its revisory powers, in order to act understandingly, this court must necessarily be put in possession of all the facts of a case; else the right of appeal would be a mere shadow.
On the other points I am inclined to think the Judge did not err to charge the jury as requested by the appellants’ counsel.
I am, therefore, of opinion, that the judgment should be reversed, and the case remanded for a new trial.